Citation Nr: 0948438	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for residuals of a right knee injury, postoperative with 
degenerative arthritis and medial collateral ligament sprain.

2.	Entitlement to an initial rating higher than 10 percent 
for a left hip condition. 

3.	Entitlement to an initial rating higher than 10 percent 
for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
2005.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for the disabilities under consideration, effective from July 
1, 2005.   The Veteran appealed the initial assigned 
evaluation for each of these disorders.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
the initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).

A hearing was held at the RO before a Decision Review Officer 
(DRO) in       March 2007. An April 2008 RO rating decision 
increased from 0 to 10 percent the rating for a right knee 
injury, effective July 1, 2005. The claim for a still higher 
rating prevails on appeal. See A.B. v. Brown, 6 Vet. App. 35, 
39 (1993). The RO at that time further granted a claim on 
appeal for service connection for residuals of a left ankle 
injury. The Veteran filed a timely notice of disagreement 
(NOD) with the assigned rating for a left ankle disorder, but 
did not complete a timely substantive appeal responding to 
the RO's issuance of a May 2009 Statement of the Case (SOC) 
on the matter. Hence, there is no further issue on appeal 
regarding a left ankle disorder. See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action 
is required.

REMAND

In accordance with applicable law and regulations, a remand 
is required to provide a VA medical examination accurately 
depicting the current severity of the Veteran's service-
connected disabilities, to include under the criterion of 
joint mobility in view of functional loss due to pain and 
other relevant factors.

The disability evaluation procedures for a disorder where 
predicated upon limitation of motion of an affected joint are 
intended to be comprehensive in consideration of functional 
loss. As indicated in DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995), a VA examination of a specific joint must 
determine whether there is additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving painful motion, weakness, excess 
fatigability on repetitive use, and incoordination. See also 
38 C.F.R. §§ 4.45 and 4.59. When functional loss is present, 
the VA examiner must then attempt to quantify to the extent 
feasible      the degree of additional range of motion loss 
due to one or more of the above-referenced factors. DeLuca, 
supra. The statement of objective range of motion findings 
alone without discussion of functional loss therefore would 
not be sufficient for rating purposes.

The record reflects that the Veteran last underwent a VA 
Compensation and Pension examination pertaining to his right 
knee, left hip and cervical spine disorder  in March 2007. 
Each of these service-connected disorders has been evaluated 
under provisions of 38 C.F.R. § 4.71a, for musculoskeletal 
disabilities, and moreover, may be directly rated under one 
or more diagnostic codes predicated on limitation of motion. 
Functional loss therefore must be addressed in rating these 
disabilities. 

The March 2007 VA examination report, however, does not 
provide sufficient findings in this regard. In reporting 
range of motion findings for the left hip, the examiner 
initially stated the objective test results in each plane of 
motion. The examiner then stated that joint function was 
additionally limited by pain, fatigue and weakness secondary 
to repetitive use and flare-ups with functional loss 
"estimated [at] moderate 50 percent." Similar estimates of 
functional loss were offered as to right knee and cervical 
spine disorders. These examination results identify 
functional loss, but do not quantify it in terms of 
additional lost degrees of motion. A more precise accounting 
of functional loss is necessary for rating purposes. 
Consequently, on this basis, another VA orthopedic 
examination is necessary. The Board notes that the requested 
examination will also provide the opportunity to obtain a 
more contemporaneous depiction of the Veteran's service-
connected disabilities. See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 
498, 505-06 (1998) ("Where the record does not adequately 
reveal the current state of the claimant's disability ...the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.").

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the current severity of the Veteran's 
service-connected right knee, left hip and 
cervical spine disorders. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected right knee, left hip and 
cervical spine disorders. In examining the 
Veteran,            the examiner should 
report complete range of motion findings 
for the affected joints. The examiner 
should be asked to indicate whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the measured joints are used 
repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
due to any weakened movement, excess 
fatigability or incoordination. 

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claims on appeal. If any benefit 
sought on appeal is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

